Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marsha King appeals the district court’s orders denying her “Motion To Stay Restitution Until Release From Incarceration and To Set Schedule Payments for Assessment Fine” and her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. King, No. 2:14-cr-00065-RAJ-DEM-1 (E.D. Va. Sept. 6 & Sept. 15, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented *356in the materials before this court and argument would not aid the decisional process.
AFFIRMED